Citation Nr: 0505834	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  96-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the appellant to an increase in the 
apportionment amount of $25 per month from March 1, 1990 to 
April 1, 1994; $38 per month from April 1, 1994 to December 
1, 1994; and $39 per month from December 1, 1994 to March [redacted], 
1998 of the veteran's Department of Veterans Affairs (VA) 
disability compensation on behalf of the child, E.J.B.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Kim, Counsel
INTRODUCTION

This appeal is before the Board of Veterans' Appeals (Board) 
from special apportionment decisions from various Department 
of Veterans Affairs (VA) Regional Offices (RO).  A November 
1990 special apportionment decision from the Cleveland, Ohio, 
VARO granted apportionment of $25 per month to E.J.B. from 
March 1, 1990, and the appellant perfected a timely appeal of 
the apportionment amount.  A June 1994 special apportionment 
decision from the Oakland, California VARO denied entitlement 
to a higher apportionment, and the appellant continued to 
appeal.  A March 1995 special apportionment decision from the 
Oakland, California VARO increased the apportionment to $38 
per month from April 1, 1994 to December 1, 1994 and to $39 
per month from December 1, 1994 to March [redacted], 1998, and the 
appellant continued to appeal.  The appellant now resides in 
the jurisdiction of the St. Petersburg, Florida VARO.  


FINDINGS OF FACT

1.  The appellant and the veteran married in June 1977 and 
divorced in January 1980.  

2.  The child, E.J.B., was born on March [redacted], 1980, and he is 
the child of the appellant and the veteran.  

3.  While he was a minor, E.J.B. always resided with the 
appellant and never with the veteran.  



4.  The appellant filed a claim for apportionment on E.J.B.'s 
behalf in February 1990.  

5.  The veteran did not reasonably discharge his 
responsibility for E.J.B.'s support; the veteran paid 
approximately 70 percent of the court-ordered child support 
but is in arrears for the remaining 30 percent plus interest.  

6.  In June 1990, the veteran's monthly expenses totaled 
$2,436; the veteran failed to provide income information 
because he ignored the mandate of the RO's May 1990 and March 
1994 letters, which instructed him to itemize his income from 
all sources, identifying each source.  

7.  In June 1990, the appellant's monthly expenses totaled 
$2,082, and her income totaled $1,785; she had $2,115 in 
savings.  

8.  In April 1994, the appellant's monthly expenses totaled 
$2,525, and her income totaled $1,797; she also owned a 
rental property house worth $25,000.  


CONCLUSIONS OF LAW

1.  An increase in the apportionment amount to $167 per month 
from March 1, 1990 to April 1, 1994 of the veteran's VA 
disability compensation on behalf of the child E.J.B. is 
warranted.  38 U.S.C.A. §§ 5107, 5307 (West 2002); 38 C.F.R. 
§ 3.450, 3.451, 3.452, 3.453, 3.458 (2004).  



2.  An increase in the apportionment amount of $38 per month 
from April 1, 1994 to December 1, 1994 and of $39 per month 
from December 1, 1994 to March [redacted], 1998 of the veteran's VA 
disability compensation on behalf of the child E.J.B. is not 
warranted.  38 U.S.C.A. §§ 5107, 5307 (West 2002); 38 C.F.R. 
§ 3.450, 3.451, 3.452, 3.453, 3.458 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the appellant 
and the veteran and compliance with contested claims 
procedures

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the appellant and the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate or contest the claimant's 
claim for a benefit under a law administered by the VA.  See 
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant or contestant and the representative, if any, of 
the evidence that is necessary to substantiate or contest the 
claim, which evidence the claimant or contestant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant or contestant, and the period of time in which the 
claimant or contestant is allowed to respond to notices.  See 
38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

The VA has also complied with contested claims procedures.  
All interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiation of an appeal, as well as hearing and 
representation rights.  38 U.S.C.A. § 7105A(a)(West 2002); 
38 C.F.R. § 19.100(2004).  Upon the filing of a notice of 
disagreement in a simultaneously contested claim, all 
interested parties and their representatives will be 
furnished a copy of the statement of the case.  The statement 
of the case so furnished will contain only information which 
directly affects the payment or potential payment of the 
benefit(s) which is (are) the subject of that contested 
claim.  The interested parties who filed notices of 
disagreement will be duly notified of the right to file, and 
the time limit within which to file, a substantive appeal and 
will be furnished with VA Form 9, "Appeal to Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105A(b); 38 C.F.R. 
§ 19.101(2004).  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  
38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.102 (2004).  

The RO's May 1990, November 1990, July 1991, March 1992, 
March 1994, June 1994, September 1994, March 1995, June 1995, 
August 1995, March 1996, October 1996, February 1999, 
September 1999, April 2001, September 2004, and November 2004 
letters, a November 1990 special apportionment decision, a 
July 1991 statement of the case, a June 1994 special 
apportionment decision, a September 1994 statement of the 
case, a March 1995 special apportionment decision, and an 
August 1995 supplemental statement of the case informed the 
appellant and the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000 and of contested claims procedures, 
the evidence needed to substantiate or contest the claim, and 
which party was responsible for obtaining the evidence.  

In September 2004, the RO mailed notice of a scheduled 
November 2004 travel Board hearing to the appellant at her 
last known address.  38 C.F.R. § 19.76 (2004).  The appellant 
is presumed to have received the September 2004 letter 
because it was not returned in the mail.  The law requires 
only that the VA mail a notice; it then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  In spite of her request for a travel 
Board hearing, the appellant failed to appear at the 
scheduled November 2004 hearing.  She and her representative 
did not request or file a motion for a new hearing, and they 
did not explain why she failed to appear.  Therefore, the 
Board will adjudicate the case based on the current evidence 
of record as though the appellant's request for a travel 
Board hearing had been withdrawn.  38 C.F.R. § 20.704(d) 
(2004).  

The VA has fulfilled its duty to assist and inform the 
appellant and the veteran and has complied with contested 
claims procedures.  The appellant and the veteran were 
informed of the applicable laws and regulations and of the 
evidence needed to substantiate or contest the claim.  They 
were told which party was responsible for obtaining the 
evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement of the appellant to an increase in the 
apportionment amount of $25 per month from March 1, 1990 to 
April 1, 1994; $38 per month from April 1, 1994 to December 
1, 1994; and $39 per month from December 1, 1994 to March [redacted], 
1998 of the veteran's VA disability compensation on behalf of 
the child, E.J.B.

The appellant and the veteran married in June 1977 and 
divorced in January 1980.  The child, E.J.B., was born on 
March [redacted], 1980, and it is undisputed that he was the child of 
the appellant and the veteran, born after their divorce.  It 
is also undisputed that, while he was a minor, E.J.B. always 
resided with the appellant and never with the veteran.  The 
appellant filed a claim for apportionment on E.J.B.'s behalf 
in February 1990, and the veteran received notice of this by 
the RO's May 1990 letter.  

The November 1990 special apportionment decision granted 
apportionment of $25 per month to E.J.B. from March 1, 1990, 
and the appellant perfected a timely appeal of the 
apportionment amount.  The June 1994 special apportionment 
decision denied entitlement to a higher apportionment, and 
the appellant continued to appeal.  The March 1995 special 
apportionment decision increased the apportionment to $38 per 
month from April 1, 1994 to December 1, 1994 and to $39 per 
month from December 1, 1994 to March [redacted], 1998, and the 
appellant continued to appeal the apportionment amount.  The 
March 1995 decision decreased the apportionment to $0 per 
month from March [redacted], 1998 because E.J.B. turned 18 at that 
time.  The appellant did not appeal that portion of the 
decision.  

Regulations state that all or any part of the compensation 
payable on account of any veteran may be apportioned on 
behalf of his children if the veteran's children are not 
residing with the veteran and the veteran is not reasonably 
discharging his responsibility for the children's support.  
38 U.S.C.A. § 5307; 38 C.F.R. § 3.450(a)(1)(ii).  Veteran's 
benefits may be apportioned if the veteran is not residing 
with his children and a claim for apportionment is filed for 
or on behalf of the children.  38 U.S.C.A. § 5307; 38 C.F.R. 
§ 3.452(a).  

It is undisputed that E.J.B. is the veteran's child who never 
resided with the veteran.  It is also undisputed that the 
appellant filed a claim for apportionment on E.J.B.'s behalf 
in February 1990.  What is in dispute, and will determine the 
outcome of the claim, is whether the veteran reasonably 
discharged his responsibility for E.J.B.'s support.  

In contesting the appellant's claim, the veteran provided a 
copy of an uncanceled check payable to Domestic Relations in 
the amount of $206, dated June 1990.  He also provided copies 
of canceled child support checks payable to the appellant in 
the amount of $500 each, dated March 1998, April 1998, May 
1998, June 1998, July 1998, August 1998, September 1998, 
October 1998, November 1998, December 1998, and April 1999, 
and copies of uncanceled child support checks payable to the 
appellant in the amount of $500 each, dated January 1998, 
February 1998, May 1999, June 1999, July 1999, August 1999, 
October 1999, November 1999, December 1999, January 2000, 
February 2000, March 2000, April 2000, May 2000, June 2000, 
July 2000, August 2000, September 2000, October 2000, 
November 2000, December 2000, January 2001, February 2001, 
and March 2001.  There are no child support checks for July 
1990 through December 1997, or for January 1999 through March 
1999, or since March 2001.  There is no check for September 
1999 but there are two copies of uncanceled checks, with 
different check numbers, dated October 31, 1999.  If the 
copies of the uncanceled child support checks represent 
checks that were eventually cashed, this means that the 
veteran paid $18,206 to the appellant for E.J.B.'s child 
support from June 1990 to March 1998, which (divided by 94 
months from June 1990 to March 1998) works out to an average 
of $194 per month, which is approximately 70 percent of the 
$275 monthly child support, not including interest, that he 
was ordered by the court to pay.  With child support 
arrearages of approximately 30 percent, which does not 
include the interest accrued over the years, it cannot be 
said that the veteran reasonably discharged his 
responsibility for E.J.B.'s support.  Therefore, a higher 
apportionment is in order under the provisions of 38 C.F.R. 
§ 3.450(a)(1)(ii).  

The Board will next consider the appropriate amount of the 
higher apportionment amount that is due.  Without regard to 
any other provision regarding apportionment where hardship is 
shown to exist, compensation may be specially apportioned 
between the veteran and his children on the basis of the 
facts in the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration will be given such factors as: amount of VA 
benefits payable; other resources and income of the veteran 
and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his dependents, 
and the apportionment claimants.  The amount apportioned 
should generally be consistent with the total number of 
dependents involved.  Ordinarily, apportionment of more than 
50 percent of the veteran's benefits would constitute undue 
hardship on him while apportionment of less than 20 percent 
of his benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  Veteran's benefits will not 
be apportioned where the total benefit payable to the 
disabled person does not permit payment of a reasonable 
amount to any apportionee.  38 C.F.R. § 3.458(a).  Rates of 
apportionment of disability compensation will be determined 
under 38 C.F.R. § 3.451.  38 C.F.R. § 3.453.  

At the time of the November 1990, June 1994, and March 1995 
special apportionment decisions, the amount of VA benefits 
payable monthly were $836, $931, and $1,074, respectively.  
Twenty percent of those amounts were $167, $186, and $215, 
respectively.  

In a June 1990 lay statement, the veteran asserted that his 
monthly expenses were: rent $535, child support $206, 
electricity $150, phone $65, car loan $247, car insurance 
$98, credit cards $351, medical expenses $98, life insurance 
$297, recreation $50, and washer/dryer loan $89, for a 
monthly total of $2,186.  Because the veteran failed to 
include food in his monthly expenses, his monthly total 
should be increased by $250 to account for food, to make a 
monthly total of $2,436.  The veteran listed no other 
resources or income other than his monthly VA benefits, and 
the evidence showed no special needs for the veteran or his 
dependents.  The veteran's actual income, except for VA 
benefits, was unknown at the time of the November 1990, June 
1994, and March 1995 special apportionment decisions because 
the veteran ignored the mandate of the RO's May 1990 and 
March 1994 letters, which instructed him to itemize his 
income from all sources, identifying each source.  
Unfortunately for him, by failing to provide income 
information, the veteran failed to prove his financial 
hardship.  

On the other hand, in a June 1990 lay statement, the 
appellant asserted that her monthly expenses were: mortgage 
$450, utilities $100, phone $21, food $250, private school 
tuition for E.J.B. $360, after school care for E.J.B. $56, 
transportation for E.J.B. and the appellant $65, cable 
television $18, loan $130, life, dental, and disability 
insurance $139, auto insurance $40, church donation $40, 
E.J.B.'s savings for tuition $200, haircuts for E.J.B. $12, 
after-school sports-swimming and tennis for E.J.B. $20, 
Saturday morning bowling for E.J.B. $19, Friday night 
entertainment $30, E.J.B.'s miscellaneous (book fairs, book 
clubs, supplies) $50, townhouse maintenance $40, monthly 
medical expenses for E.J.B. $13, monthly clothing expenses 
for E.J.B. $21, and monthly shoes expenses for E.J.B. $8, for 
a monthly total of $2,082.  The appellant had $2,100 in 
educational savings for E.J.B. and $15 in savings for 
herself, and the evidence showed no special needs for E.J.B.  
The appellant's monthly income was $1,785 at the time of the 
November 1990 special apportionment decision.  Just like the 
veteran, the appellant asserted that she and E.J.B. lived in 
financial hardship.  Certainly, she showed that her income 
was $297 short on a monthly basis in November 1990.  Even if 
she had used the $2,115 savings, which were mainly earmarked 
for E.J.B.'s education, the savings would have been depleted 
within 7 months.  Given the veteran's delay in paying the 
owed $275 monthly child support for 90 months from July 1990 
through December 1997, it is credible that the appellant 
experienced hardship in financially caring for E.J.B. from 
March 1, 1990 to April 1, 1994.  Therefore, hardship existed 
for E.J.B. according to the meaning of 38 C.F.R. § 3.451 from 
March 1, 1990 to April 1, 1994.  

In an April 1994 lay statement, the appellant asserted that 
her monthly expenses were: mortgage $1,026, utilities $150, 
phone and garbage pickup $60, groceries $250, E.J.B.'s school 
tuition and books $260, health and life insurance for E.J.B. 
and appellant $219, gasoline $60, car maintenance $83, house 
alarm system $27, church tithe $120, maintenance $100, 
furniture installment payments $70, clothing $50, E.J.B's 
school activities $50, for a monthly total of $2,525.  For 
the first time in the record, the appellant showed that she 
owned a rental property house worth $25,000, which brought in 
a net income of $10 per month after she paid the mortgage, 
taxes, and maintenance.  The appellant had no stocks, bond, 
or savings accounts, and the evidence showed no special needs 
for E.J.B.  The appellant's monthly income was $1,797 at the 
time of the June 1994 and March 1995 special apportionment 
decisions.  Just like the veteran, the appellant asserted 
that she and E.J.B. lived in financial hardship.  Certainly, 
she showed that her income was $728 short on a monthly basis 
in June 1994 and March 1995.  If she had sold the $25,000 
rental property house, however, the proceeds from the sale 
would have filled the $728 monthly shortfall for 34 months, 
enough to tide E.J.B. over from April 1, 1994 to February 1, 
1997.  Therefore, hardship did not exist for E.J.B. according 
to the meaning of 38 C.F.R. § 3.451 from April 1, 1994.  

At the time of the November 1990 special apportionment 
decision, twenty percent of the veteran's VA benefits was 
$167.  Therefore, the apportionment amount will be increased 
to $167 from March 1, 1990 to April 1, 1994.  Apportionment 
of less than 20 percent of the veteran's benefits would not 
provide a reasonable amount for any apportionee.  See 
38 C.F.R. § 3.451.  In the absence of E.J.B.'s hardship, 
there is no basis for an increase of the apportionment amount 
from April 1, 1994.  




ORDER

Entitlement of the appellant to an increase in the 
apportionment amount to $167 per month from March 1, 1990 to 
April 1, 1994 of the veteran's VA disability compensation on 
behalf of the child E.J.B. is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  

Entitlement of the appellant to an increase in the 
apportionment amount of $38 per month from April 1, 1994 to 
December 1, 1994 and of $39 per month from December 1, 1994 
to March [redacted], 1998 of the veteran's VA disability compensation 
on behalf of the child E.J.B. is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


